19-01029-mew        Doc 45    Filed 01/27/20    Entered 01/27/20 17:14:10             Main Document
                                               Pg 1 of 1
                                               250 WEST SS'J'H STREET     MOR RI SON & F OHRS'l' ER 1.. l.P

  MO R RISON          ·1   FOERSTE R           NEW YORK, NY 10019-9601    I\R IJ ING , OER l~IN , BO STON,
                                                                          0RUSSHI.S , OE. NVB R • H ONG K O N G,
                                                                          L0Nl10N , LOS ANGRLBS , NBW YOIU.:. 1
                                               TELEPHON E: 212468.8000    NOllT H ERN VIRGl!"JIAJ PALO .\ I.T O ,
                                               FACSIMILl1: 2124()8.7900   SAN 016GO, S,\N FRANCISCO, SHANGHA I
                                                                          S I NCA PORE, TOKYO , Wi\S H JN CTOt-., D . C.
                                               W\V\V.MOFO.COM




 January 27, 2020                                                         Writer's Direct Contact
                                                                          + I (2 12) 468.8238
                                                                          JHaims@mofo.com


 ViaECF

The Honorable Michael E. Wiles
U.S. Bankruptcy Court - S.D.N.Y.
One Bowling Green
New York, NY I 0004-1408

Re:       Blue Dog at 399 Inc. v. Seyfarth Shaw, LLP et al. (Adv. Proc. No. 19-01029 (MEW))

 Dear Judge Wiles:

 Defendants and Third-Party Plaintiffs Seyfarth Shaw, LLP and Ralph Berman (collectively,
 "Seyfarth") and Plaintiff Blue Dog at 399 Inc. ("Blue Dog") submit this joint letter to update the
 Court regarding the matters set forth in Seyfarth' s January 21 , 2020 Letter (ECF No. 43)
 ("Seyfarth's Letter") and Blue Dog's January 24, 2020 Letter (ECF No. 44). Having met and
 conferred regarding the need to extend the discovery schedule, the parties have agreed to and
 respectfully request that Your Honor adopt the following revised schedule, amending the August
 9, 2019 Scheduling Order (ECF No. 21):

      •   Deadline to complete fact discovery: Tuesday, March 31 , 2020
      •   Deadline to complete and exchange initial expert reports: Friday, April 17, 2020
      •   Deadline to complete initial expert depositions: Friday, May 8, 2020
      •   Deadline to complete rebuttal expert reports: Friday, May 29, 2020
      •   Deadline to complete rebuttal expert depositions: Wednesday, June 24, 2020
      •   Pretrial conference: To be determined by the Court, on or after Wednesday, July 1, 2020

If the Court agrees, we can prepare and submit a proposed form of order. We remain available to
discuss the schedule and the other issues raised in Seyfarth's Letter during the telephonic hearing
sc eduled before our Honor tomorrow, January 28.




Joel C. Haims

cc: Scott M. Hare (and All Counsel in the Case via ECF)



ny_-1856818
